Opinion by
Judge Peters :
It does not seem consistent with the principles of equity that appellant after having permitted the legal title to remain in Balee for ten years and more without any effort to redeem the land, or to divest Balee of the title, should be permitted to come in and defeat the claims of Balee’s creditors and other innocent parties who trusted him on the faith that he was the owner of the land.
What might be the rights of Elnora B. Maloney we make no suggestions as she is not an appellant.
Wherefore the judgment is affirmed.